o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil the honorable john shimkus member u s house of representatives chatham road suite c springfield il attention ----------------- dear congressman shimkus conex-124654-10 i am responding to your inquiry dated date on behalf of your constituents who asked about an extension of the date deadline to qualify for the long-time residents homebuyer tax_credit your constituents purchased and paid for a modular home in date however due to wet weather the contractors have not been able to set the home on the foundation your constituents asked if they could obtain an extension of the date deadline if because of the wet weather they cannot move in to their home by that date first-time homebuyers and long-time residents of the same principal_residence may qualify for a refundable tax_credit for the purchase of a principal_residence sec_36 of the internal_revenue_code the code if the taxpayer constructs the residence the date that the taxpayer first occupies the residence is treated as the purchase date sec_36 of the code in the case of a home_construction_contract to qualify for the credit the taxpayer must have entered into a binding contract before date that provides for completion of the home before date and the taxpayer must occupy the home by date see http www irs gov newsroom article id html on the irs website irs gov the statute does not contain any exceptions or grant the internal_revenue_service the authority to extend the date deadline congress however is considering legislation to allow a taxpayer who purchases a residence by date to qualify for a homebuyer tax_credit if the taxpayer entered into a binding contract before date to close on the purchase of the home before date see h_r 111th cong copy enclosed conex-124654-10 i hope this information is helpful if you have any questions please contact me or ------- -------------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure
